— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered June 7, 1983, convicting her of manslaughter in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
As the defendant failed to move prior to trial to suppress her statements to law enforcement officers as the product of an arrest without probable cause, this issue is unpreserved for appellate review (see, e.g., People v Jones, 81 AD2d 22; CPL 470.05). In any event, the trial record amply demonstrates that the police did have probable cause to arrest her prior to the time she made the statements in a custodial setting. Furthermore, the evidence, when reviewed as a whole, was clearly sufficient to prove the defendant’s guilt of manslaughter in the second degree beyond a reasonable doubt.
We have examined the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Niehoff, Kooper and Spatt, JJ., concur.